274 So.2d 242 (1973)
Joe N. PRYOR, Appellant,
v.
Elsie PRYOR, Appellee.
No. Q-378.
District Court of Appeal of Florida, First District.
March 8, 1973.
Walter L. Robinson, of Mathews, Osborne & Ehrlich, Jacksonville, for appellant.
Wayne E. Ripley, Jacksonville, for appellee.
PER CURIAM.
By this appeal, appellant husband seeks modification of that portion of a final decree of divorce concerning alimony payments. The proceedings heard before the trial judge were not reported. Both parties have gratuitously proffered to this court matters and things which they state were presented to the trial judge at the modification hearing. However, we are not privileged to consider tendered "facts" from each party, resolve same, and in this manner construct a record. The rule is well settled that orders determining factual conflicts come to this court with a presumption of correctness. In the absence of a sufficient record demonstrating an abuse of discretion on the part of the trial judge, an appellate court will not disturb the findings of the trial judge.
The judgment appealed is affirmed without prejudice to appellant in again petitioning the trial court for modification of the final decree.
RAWLS, Acting C.J., WIGGINTON, J., and POWELL, GILLIS E., Associate Judge, concur.